The delegation of the
Dominican Republic takes great pleasure in extending its
warmest congratulations to Mr. Samuel Insanally on his
well-merited election to preside over the General Assembly
at this forty-eighth session. A man from our America - and,
more specifically, from the Caribbean region, where both of
our countries are located - he has the required abilities and
experience successfully to guide our work at this session,
which must confront and deal with the major challenges
facing the international community, namely, the achievement
of peace and the economic and social development of our
nations.
We also wish to express our appreciation to the
outgoing President, Mr. Stoyan Ganev, for the wisdom with
which he led our deliberations at the previous session.
I should also like to take this opportunity to extend our
thanks to the Secretary-General of the United Nations,
Mr. Boutros Boutros-Ghali, for his commitment and for his
efforts to carry out the principles and purposes of the
Organization’s Charter.
Today, in our America, we are witnessing the
beginnings of a negotiated solution to conflict, and we are
pleased that in Central America, and particularly in El
Salvador, Nicaragua and Guatemala, the disputes that have
disturbed the peace and hindered the development of our
peoples are now being resolved at the negotiating table. In
our Island of Hispaniola, imperial and colonial rivalry
divided the population into two peoples who, over the course
of time, established two independent States - the Dominican
Republic, which we represent here, and the Republic of
Haiti. The efforts being made by the Haitian people and
their leaders, with international assistance in the form of
negotiations under the aegis of the United Nations and the
Organization of American States, are now beginning to bear
fruit and will, we trust, restore normalcy to that fraternal
country with the re-establishment of constitutional order.
In that connection our delegation reiterates its appeal to
the international community to lend real assistance to
stabilize the democratic regime and to ensure the economic
reconstruction of Haiti - assistance and cooperation adequate
to meet the needs of peace and employment. The
Dominican Republic, in so far as it is able, remains ready to
continue to cooperate with this fraternal people to lighten the
heavy burden of its current problems.
In this respect, we are pleased to report that the Prime
Minister of the Haitian Government, Mr. Robert Malval,
recently made an official visit to the Dominican Republic,
with a view to fully normalizing relations between the
Dominican and Haitian peoples and establishing the full
spectrum of relations between the two countries, in their
mutual interest. I am happy to say that the Haitian Prime
Minister was given a very warm welcome by the President
of the Dominican Republic, Mr. Joaquín Balaguer, who has
always been interested in finding a solution to our brother
country’s political conflict and especially in alleviating the
serious economic situation there. As a result of the meeting,
the two statesmen reached an agreement, subsequently
formalized, that will ensure the speedy and constructive
normalization of relations, with real reciprocal cooperation,
between our two States.
There is no more appropriate forum than this for me,
on behalf of my country and Government, to appeal again
for massive aid from the most developed nations of the
Earth to that afflicted and impoverished neighbouring brother
country.
Since the conquest and colonization of America, the
Dominican Republic has defended human rights. It was in
our island, Hispaniola, that a loud voice was first raised on
behalf of the rights of the indigenous inhabitants of our
American lands - the voice of Brother Antón de Montesinos,
in his famous Advent sermon. Faithful to that first call for
the redemption of our continent, our Government honours
this historical tradition, which is fully valid today in our
country’s official and private practice. It has been working
on instruments - which might eventually become
international in nature - that will contribute to giving
juridical force to that tradition.
18 General Assembly - Forty-eighth session
Our country has advocated the universality of human
rights. We believe that neither geographical, economic,
social, religious nor cultural differences can ever be used as
a pretext for showing contempt for human rights.
The Dominican delegation believes that, because of the
increase in the membership of the United Nations - currently
at 184 countries - there should be a more equitable
representation in the Security Council, while at the same
time we continue to abide by the provisions of paragraph 1
of Article 23 of the United Nations Charter. Now that the
bipolarity of the past has disappeared and the use and abuse
of the veto are fading, the Council should become more
representative of the new international reality. This should
be done in broad consultations, after due reflection and with
account taken of the need for equity, so that the Council can
become more representative without its effectiveness being
in any way mitigated or weakened. Rather, its authority and
responsibility will be enhanced so that it can respond
effectively to any crisis with which the international
community might be confronted, as the Council has done
recently. In this regard, we consider that it would be
practical and feasible to give the Council greater flexibility
in meeting the just aspirations of nations, such as the
Republic of China, that wish to become Members of the
United Nations and cooperate in carrying out its principles.
I would now like to express our views on developments
in the international situation, particularly on conflicts that, in
one way or another, have been affecting international peace.
I shall refer first to the Central American crisis, which,
happily, today is on the road to a definitive solution because
of the positive evolution, under the auspices of the United
Nations, of the El Salvador peace agreements, and the recent
return to democracy in Guatemala, which augurs well for the
institutionalization of peace and prosperity in that region.
Next, we would like to refer to one of the most
complex and difficult conflicts facing the international
community today - that is, the existence of extreme
nationalism, which in some cases has led to fratricidal wars
and the annihilation of large groups of people because of
racial and cultural hatred. This has happened in the former
Yugoslavia, where even now, despite the efforts of the
United Nations and intensive diplomatic activity, blood is
still being shed between brother peoples that until recently
lived together under one flag. Our Government wishes to
see a swift solution to the situation in the former Yugoslavia
and reiterates its support for measures taken by the Security
Council, in particular the establishment of an international
war tribunal to pass judgement on crimes against humanity
committed in some areas of the conflict.
We would especially like to point to one positive
development that represents perhaps our best hope for peace
today: the transitional agreement between the Palestine
Liberation Organization (PLO) and the Government of the
State of Israel. The long-standing conflict in the Middle
East engendered dangerous tension that has kept the entire
world in suspense and has been regarded as the potential
source of a future conflagration of incalculable
destructiveness.
In connection with the development to which I have
just referred - the agreement between the Palestinians and
the State of Israel - it might be time to defer consideration
of or remove the items on that conflict that have long
appeared on the General Assembly’s agenda. With this
reciprocal exchange of olive branches of peace, we can see
the promise of harmony between peoples that have been
living in such uneasy proximity.
We must recognize how the persistent diplomacy of the
United States contributed to securing the results that have
been achieved. The United States considered the situation
with a view to deciding what was possible in relations
between the Arab and Jewish peoples. The agreement
culminated in the signing at the White House in Washington.
In our opinion, that demonstrated unequivocally and very
clearly to international public opinion the sincerity of the
parties, who were fully aware of the extreme importance of
the commitments into which they were entering.
We must constantly stress the importance of the
environment. After economic crisis and the imbalance
between North and South, the major challenge facing
mankind is the environmental crisis. The gradual destruction
of ecosystems and the deteriorating quality of life of human
beings are unavoidable aspects of everyday existence for the
peoples of the world. Thus, it is essential that the course of
events be changed. The political will of Governments and
of all those who participate in organized civilian society will
be necessary to our taking up this great challenge, which
will involve commitment on the part of everyone - a
commitment from all mankind.
In that connection, the Dominican Republic supports the
general outline of the Plan of Action that was adopted at the
summit Conference on Environment and Development in Rio
de Janeiro in 1992. Here we have a valuable instrument for
political programming and regional cooperation to protect the
environment in Latin America and the Caribbean.
The latter part of the twentieth century has witnessed
major changes in world political affairs, ranging from the
end of the cold war to democratization in the countries of
Forty-eighth session - 11 October l993 19
Eastern Europe.Despite this ideological thaw, however, we
still have arms trafficking and nuclear arsenals and,
therefore, a serious threat to peace.
Let me refer once again to the situation in the Korean
peninsula and mention specifically North Korea, which is
continuing its nuclear research and investing enormous
resources in this undertaking. Let us invite the Government
of North Korea to become a party to the universal
agreements on the control of nuclear weapons. Let us invite
it to cooperate transparently and effectively with the
International Atomic Energy Agency in that body’s
important task of inspecting and monitoring nuclear
facilities. Willingness to do so would constitute evidence of
that Government’s respect for its own nation and of its
concern for the future of its people and of all mankind.
We support United Nations measures to put an end to
arms trafficking. We support efforts to ensure transparency
in military expenditures so that military activity may be
made more predictable, and peace and international security,
at the regional and world levels, strengthened.
Let me now turn to two important issues that are still
on the agenda of this Assembly.
May I, first, draw the attention of the international
community, as represented here, to the positive
developments in the area of drug trafficking, which are due
to the success of many measures aimed at combating and
eradicating what has for too long been one of the most
ominous scourges of mankind. None the less, we must
redouble our efforts to ensure that measures are implemented
both internally and internationally and result from
coordinated policies of all the nations represented here today.
The Dominican Republic has just become a party to the
1988 United Nations Convention against Illicit Traffic in
Narcotic Drugs and Psychotropic Substances and the 1972
Protocol Amending the Single Convention on Narcotic
Drugs of 1961, bringing itself up to date on international
legislation in order the better to play its role in collaborating
with other States and agencies.
The other issue to which I wish to refer is the economic
crisis affecting most countries of the world. Today, the
phenomenon of globalization of the economy and integration
of regional blocs is typical of the international situation,
which is evolving so rapidly that countries such as mine can
no longer put off negotiations to determine their participation
in multilateral free-trade agreements, customs unions or
regional markets.
In this connection, the international activities of the
Dominican Republic focus on the economic programmes of
countries in our region and regional organizations that can
help in our development and in our enjoyment of technical
and financial cooperation.
The implementation of appropriate domestic policies by
our Government will ensure that trade and investment will
become the ideal means to strengthen bilateral relations,
underpinned, of course, by the unilateral granting of trade
benefits under the Caribbean Basin Initiative and by the
opening up of our market under the Americas Initiative.
In the new international order, another of the major
challenges that the Dominican Republic must face is the
North American Free Trade Agreement (NAFTA) and its
possible implications; we understand that NAFTA, as a
theoretical possible outcome, would imply an effort towards
the complete liberalization of trade throughout the
hemisphere.
I should like to emphasize the Dominican Republic’s
strong support for holding a World Summit for Social
Development to take up matters relating to the social
situation in the world, particularly that of women, young
people, the elderly, the handicapped and families. The
Summit will have to deliver a clear undertaking for common
policies to defend and protect these important segments of
the world’s population collectively, and we hope that many
of our countries will take measures to extend coverage and
protection for these social sectors, especially for children and
the elderly.
We should like to draw to members’ attention a subject
of serious concern to my Government and country, and that
has complex and serious ramifications that will be brought
before the appropriate forums during the forty-eighth
General Assembly session. This is the Secretary-General’s
proposal to merge the International Research and Training
Institute for the Advancement of Women (INSTRAW) with
the United Nations Development Fund for Women
(UNIFEM). Theoretically, the General Assembly will study
this proposal in November.
My Government attaches the greatest importance to this
decision, and requests this world forum to give it its closest
attention in order to avoid committing a grave injustice by
taking hasty action or the like.
INSTRAW was conceived at the First World
Conference on Women, held in Mexico City in 1975, and
was established as the result of a series of resolutions,
including, we should like to recall, Economic and Social
20 General Assembly - Forty-eighth session
Council resolution 1979/11 of 9 May 1979. This resolution
specified clearly that the permanent headquarters of the
Institute was to be my country, the Dominican Republic, a
developing country.
Moreover, my Government gave the United Nations the
building that is being used as the Institute’s headquarters.
Not only that, it had to make significant investments in
terms of money and other resources in order to overhaul the
building to bring it up to the specifications required by the
Organization.
We request the Secretary-General to postpone any
action leading to merger between INSTRAW and UNIFEM
until such time as the General Assembly considers his
proposal and comes to its own conclusions on the matter.
Also, it would seem that there is an attempt being made
to ignore, unilaterally, the Agreement between the United
Nations and the host Government that is the legal framework
within which INSTRAW operates. My Government regards
this as a serious - an extremely serious - impropriety, and
reserves the right to use all relevant legal means to assert its
legitimate rights.
Finally, the delegation I lead calls upon the consciences
of all nations and on all those leaders who bear upon their
shoulders responsibility for the destiny of their countries and
the world, for peace, common sense and mutual respect to
prevail over violence and for there to be cooperation and
solidarity between peoples; for these are the supreme
purposes of this Organization.
